United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Plainfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-934
Issued: November 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 22, 2011 appellant filed a timely appeal from a December 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional or physical condition causally
related to a compensable work factor on December 8, 2009.
FACTUAL HISTORY
On December 17, 2009 appellant, then a 44-year-old postmaster, filed a traumatic injury
claim (Form CA-1) alleging that on December 8, 2009 he received a “distressing” telephone call
regarding a December 1, 2009 incident. According to him, he was submitting 48 pages of
1

5 U.S.C. § 8101 et seq.

documentation to support his claim of “mistreatment resulting in hospitalization by aggravation
[of] preexisting condition.”2 Appellant described the nature of the injury as severe chest pains,
heart palpitations, atrial fibrillation and disorientation.
In a statement dated December 17, 2009, appellant stated that there was mistreatment and
abuse by upper management that resulted in his hospitalization on December 8, 2009. He stated
that on December 8, 2009 he received a telephone call from a supervisor’s assistant advising him
of a meeting the following day with the supervisor. When appellant inquired as to the nature of
the meeting, he was told it was a predisciplinary meeting (PDI) regarding the failure to dispatch
collection mail the prior week. He acknowledged that it was his “responsibility to make
arrangements to be accompanied by representation if so desired, and the date and time would
have to change if no representative was available at the scheduled time of the [p]ostal [s]ervice.
These rights were not afforded to me during this conversation.” According to appellant, he was
told to bring documents to defend himself. He stated that he began to have chest pains, heart
palpitations, dizziness and disorientation, requiring hospitalization. Appellant reported that the
following day the supervisor stated that he was not disciplining appellant, and was told the PDI
was changed to a Performance Improvement Plan (PIP).
The record contains a December 3, 2009 statement from a Mr. Fanelli regarding the
discovery of collection mail that should have been dispatched on December 1, 2009. Mr. Fanelli
stated that the closing supervisor, a Mr. Trice, failed to check all equipment for remaining mail.
A proposed letter of warning was issued to Mr. Trice on December 14, 2009. The record also
contains a letter of warning issued to appellant on November 17, 2009, for failure to perform
duties in an unrelated matter.
Appellant submitted a portion of the employing establishment’s labor relations manual
regarding disciplinary procedures. The section highlighted indicated that employees have free
choice of representation, and employees may request representation during investigative
questioning if the employee had a reasonable belief that disciplinary action may ensue. Another
section stated that supervisors are responsible for the day-to-day performance management of
subordinates, and performance improvement was a shared concern and effort. In a letter dated
April 14, 2010, appellant indicated that he believed OWCP had converted his claim to a CA-2
occupational claim for an emotional condition, but he had filed a traumatic injury claim for
physical injuries.
By decision dated June 18, 2010, OWCP denied the claim for compensation. It found
that the December 8, 2009 events did not constitute a compensable work factor. In addition,
OWCP found that the letter of warning was not a compensable work factor.
Appellant requested a hearing before an OWCP hearing representative, which was held
on October 22, 2010. At the hearing, he indicated that he had a new supervisor in
November 2009 and had been disciplined for the first time in his career. Appellant stated that he
was also assigned to a Mr. Brennan in November 2009. He felt that the telephone call on

2

The record indicates appellant submitted 25 pages of documents, including the claim form, on
December 22, 2009.

2

December 8, 2009 was intimidation, because Mr. Brennan had told him the next day he was not
going to discipline appellant.
By decision dated December 20, 2010, the hearing representative affirmed the denial of
the claim. The hearing representative found there was no evidence of error or abuse regarding
the December 8, 2009 conversation.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.5
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.6 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.7
ANALYSIS
In the present case, appellant filed a traumatic injury claim for an injury resulting from an
incident on December 8, 2009. A traumatic injury is an injury resulting from an incident or
3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

5

Lillian Cutler, 28 ECAB 125 (1976).

6

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

7

Margreate Lublin, 44 ECAB 945, 956 (1993).

3

incidents occurring within one workday or work shift.8 The Board notes that appellant had
submitted an April 14, 2010 letter stating that he felt that OWCP had converted his claim to an
occupational disease or illness claim for an emotional condition, whereas he had filed a traumatic
injury for a physical injury. There is some confusion in the record with respect to the
traumatic/occupational issue. Appellant cited a December 23, 2009 letter from OWCP stating
that it had received a CA-2 (claim for occupational disease or illness). This appeared to be an
inadvertent mistake in describing the claim form received, rather than an attempt to convert the
claim into an occupational claim. The June 18, 2010 OWCP decision is somewhat ambiguous
on the issue, as it makes a finding with respect to error or abuse in the November 17, 2009 letter
of warning issued to appellant. This did not occur on December 8, 2009 and there was no
indication that appellant was alleging a reaction to the issuance of a letter of warning itself.9
The December 20, 2010 OWCP decision appeared to address only the December 8, 2009
incident. Since appellant indicated that his claim was based on the December 8, 2009 incident,
the Board will consider the claim as a traumatic injury claim.
Appellant also raised the issue of a claim for physical injuries, rather than an emotional
condition. With respect to the distinction between an emotional or physical injury, the issue is
whether the December 8, 2009 incident constitutes a compensable work factor. Whether the
claimant specifically identifies an emotional condition, or describes physical symptoms resulting
from a reaction to an employment incident, the underlying issue remains a question of whether
the employment incident is a compensable work factor.10
The decision to schedule a predisciplinary meeting with appellant and to notify him by
telephone call is an administrative matter.11 It is not the performance of regularly or specially
assigned work duties. Therefore the issue is whether the evidence establishes error or abuse by
the employing establishment in the administrative matter.
In this regard, appellant has raised two arguments regarding error or abuse: (1) that the
telephone call failed to properly advise him of representation rights; and (2) the telephone call
was intimidation. As to the first claim, the record does not contain probative evidence of error or
abuse. The employing establishment documents, submitted to the record, indicate that an
employee has a right to representation during an investigative questioning that may lead to
disciplinary action. There is no evidence that the December 8, 2009 telephone call advised
appellant that he could not have representation. Moreover, there is no evidence that the assistant
who telephoned appellant was required to advise him of representational rights. No evidence
was submitted that established such a requirement, nor was there any finding of error in any
8

20 C.F.R. § 10.5(ee). An injury produced by incidents occurring over more than one workday or shift is an
occupational disease or illness. 20 C.F.R. § 10.5(q).
9

At the October 22, 2010 hearing, appellant did refer to being disciplined in November 2009 as part of the
background history to the December 8, 2009 telephone call.
10

See, e.g., K.G. (Docket No. 10-1806, issued April 5, 2011); D.L. (Docket No. 10-1565, issued March 17, 2011);
M.L. (Docket No. 10-1439, issued January 20, 2011).
11

See C.V. (Docket No. 07-1724, issued December 28, 2007); Jimmy Gilbreath, 44 ECAB 555 (1993).

4

administrative action filed by appellant. The Board finds no evidence of error or abuse in this
regard.
With respect to an allegation of intimidation, there also is no probative evidence to
support this allegation. There was an incident on December 1, 2009 regarding pieces of
collection mail that were undelivered. The term “predisciplinary” interview suggests that no
determination had been made as to whether there would be disciplinary action. A subsequent
decision to reduce or eliminate a proposed disciplinary action does not itself establish error or
abuse.12
The Board accordingly finds that appellant has not alleged and substantiated a
compensable work factor in this case. Since appellant has not established a compensable work
factor, the Board will not address the medical evidence.13
On appeal, appellant states that the employing establishment did engage in abusive and
erroneous behavior on December 8, 2009 by scheduling a predisciplinary interview. For the
reasons noted above, the Board finds no probative evidence of error or abuse based on the
evidence of record. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty on
December 8, 2009.

12

See Paul L. Stewart, 54 ECAB 824, 829 (2003); Mary L. Brooks, 46 ECAB 266 (1994).

13

See Margaret S. Krzycki, 43 ECAB 496 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 20, 2010 is affirmed.
Issued: November 18, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

